                                          Case 4:20-cv-02371-PJH Document 19 Filed 06/22/20 Page 1 of 3




                                  1

                                  2

                                  3

                                  4                                    UNITED STATES DISTRICT COURT

                                  5                                   NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      FITBIT, INC.,
                                                                                         Case No. 20-cv-02371-PJH
                                  8                      Plaintiff,

                                  9              v.                                      ORDER GRANTING MOTION TO
                                                                                         POSTPONE CMC
                                  10     KONINKLIJKE PHILIPS N.V., et al.,
                                                                                         Re: Dkt. No. 17
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is defendants’ administrative motion to postpone the initial case

                                  15   management conference (“CMC”). The matter is fully briefed and suitable for decision

                                  16   without oral argument. Having read the parties’ papers and carefully considered their

                                  17   arguments and the relevant legal authority, the court hereby GRANTS the motion for the

                                  18   following reasons.

                                  19          On April 8, 2020, plaintiff Fitbit, Inc. filed a complaint alleging patent infringement

                                  20   against defendants Koninklijke Philips N.V. and Philips North America LLC. Dkt. 1. After

                                  21   the parties declined to proceed before a magistrate judge, this court issued its initial case

                                  22   management scheduling order, setting the initial CMC for July 16, 2020. Dkt. 12. On

                                  23   May 28, 2020, the parties stipulated to permit defendants to file a response to the

                                  24   complaint by July 27, 2020. Dkt. 16. Defendants then filed the present administrative

                                  25   motion requesting the court postpone the initial case management conference and

                                  26   discovery. Dkt. 17. Plaintiff filed an opposition in response. Dkt. 18.

                                  27          Defendants state that they intend to file both a motion to dismiss for lack of

                                  28   personal jurisdiction and a motion to transfer the case to the district court for the District
                                          Case 4:20-cv-02371-PJH Document 19 Filed 06/22/20 Page 2 of 3




                                  1    of Massachusetts. Dkt. 17 at 1. Additionally, the parties are currently litigating in front of

                                  2    Judge Seeborg on different patents, see Fitbit, Inc. v. Koninklijke Philips N.V., No. 20-cv-

                                  3    02246-RS, in which defendants have filed similar motions. Id. Defendants indicate the

                                  4    forthcoming motions may moot the need to hold a CMC if this case is dismissed or

                                  5    transferred. Id. Plaintiff opposes the motion on the ground that it would “effectively stay

                                  6    the litigation” by postponing the initial case management conference and discovery. Dkt.

                                  7    18 at 1.

                                  8           The court understands defendants’ motion as only requesting to postpone the

                                  9    CMC and not to stay discovery. Generally, a party may seek discovery from any source

                                  10   after the parties confer as required by Rule 26(f). Fed. R. Civ. P. 26(d)(1). Thus,

                                  11   granting this motion and postponing the Rule 26(f) conference would delay the beginning

                                  12   of discovery but in no way stay discovery or effectively stay the litigation. It is this court’s
Northern District of California
 United States District Court




                                  13   typical practice not to conduct a CMC until the pleadings are settled. In this case, the

                                  14   court finds that conducting a CMC prior to the date on which the parties stipulated

                                  15   defendants to respond to the complaint date would be inappropriate in light of

                                  16   defendants’ forthcoming motions and the date on which the parties agreed to permit

                                  17   defendants to respond. The court therefore VACATES the July 16, 2020 case

                                  18   management conference. The court will reschedule the initial CMC once it has ruled on

                                  19   the forthcoming Rule 12(b) motions. Insofar as the date of the Rule 26(f) conference is

                                  20   based on the date of the initial CMC, no discovery will be permitted, by operation of the

                                  21   Federal Rules of Civil Procedure, until the court has ruled on the motions and

                                  22   rescheduled the initial CMC. See Fed. R. Civ. P. 26(d)(1), (f)(1).

                                  23          For the foregoing reasons, defendants’ motion to postpone the initial CMC is

                                  24   GRANTED. The case management conference set for July 16, 2020 is VACATED.

                                  25          IT IS SO ORDERED.

                                  26   Dated: June 22, 2020

                                  27                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  28                                                 United States District Judge
                                                                                      2
                                       Case 4:20-cv-02371-PJH Document 19 Filed 06/22/20 Page 3 of 3




                                  1

                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                          3
